Order entered April 6, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-21-00983-CV

                        HONG ZHUANG, Appellant

                                     V.

                     CARLOS RODRIGUEZ, Appellee

              On Appeal from the 101st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-18388

                                   ORDER

     Before the Court is appellant’s April 5, 2022 second motion to extend time

to file his brief. We GRANT the motion and ORDER the brief be filed no later

than May 6, 2022.


                                          /s/   KEN MOLBERG
                                                JUSTICE